Filed 3/20/15 Sviridov v. City of San Diego CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



ALEXEI E. SVIRIDOV,                                                 D064634

         Plaintiff and Appellant,

         v.                                                         (Super. Ct. No. 37-2008-
                                                                     00080855-CU-WT-CTL)
CITY OF SAN DIEGO et al.,

         Defendants and Appellants.


         APPEALS from a judgment of the Superior Court of San Diego County, Steven R.

Denton, Judge. Reversed with directions.

         Jan I. Goldsmith, City Attorney, Daniel F. Bamberg, Assistant City Attorney, Joe

B. Cordileone, Chief Deputy City Attorney for Defendants and Appellants.

         Milton J. Silverman for Plaintiff and Appellant.

         Defendants and appellants City of San Diego (City) and the San Diego Police

Department (Department) appeal from a judgment following a bench trial on Alexei E.

Sviridov's fourth amended complaint seeking relief under the Public Safety Officers
Procedural Bill of Rights Act (POBRA, or at times, the Act; Govt. Code,1 § 3300 et

seq.). In part, the judgment reinstated Sviridov's employment as a Police Officer II in

Department effective October 20, 2008, and awarded Sviridov back pay and benefits.

Defendants challenge the judgment and the trial court's legal and factual findings on

various grounds, including that Sviridov did not perfect his POBRA claim by requesting

a hearing before the proper entity, the Act did not apply because Sviridov was not

available to participate in a POBRA hearing; and Sviridov's requests to the court and

Civil Service Commission (the Commission) did not trigger defendants' obligations under

the Act. They further contend the court abused its discretion by ordering back pay

because such a remedy was prohibited by Coleman v. Department of Personnel (1991) 52
Cal. 3d 1102 (Coleman) and the law of the case doctrine. Defendants argue that under de

novo review, this court must conclude Sviridov waived his right to a POBRA hearing, he

did not present evidence to support a POBRA claim, his POBRA claim is untimely, and

he is not entitled to money damages.

       Sviridov cross-appeals. He contends the trial court erred by finding defendants

did not act with malice, because he was denied the opportunity to present evidence of

malice. He asks this court to affirm the judgment reinstating him and ordering payment

of wages and lost benefits, but remand the case to the trial court to reverse its finding as

to malice, and also clarify the court's authority to award statutory penalties, attorney fees

and actual damages under the POBRA.



1      Statutory references are to the Government Code unless otherwise specified.
                                              2
       On this record, there is no factual or legal basis for the trial court's finding that

Sviridov's actions triggered defendant's POBRA obligations, or that defendants failed to

afford Sviridov required procedural protections under the POBRA. Because Sviridov did

not establish he was entitled to POBRA relief, the court should have granted defendants'

motion for judgment under section 631.8. In the absence of evidence of any POBRA

violation, there was no basis for the court to find Department or City acted with malice.

We reverse the judgment and direct the trial court to enter judgment in defendants' favor

on Sviridov's fourth amended complaint.

                   FACTUAL AND PROCEDURAL BACKGROUND

       This appeal follows two prior appeals in this court, Sviridov v. San Diego City

Civil Service Commission (Nov. 22, 2010, D055109 [nonpub. opn.] (Sviridov I)) and

Sviridov v. City of San Diego (Oct. 13, 2011, D056801 [nonpub. opn.] (Sviridov II)).2

Our first opinion recounted the background pertaining to Sviridov's November 2007

termination of his employment as a police officer, his October 2008 reinstatement and

payment of back pay and benefits, Sviridov's failure to return to work thereafter, and his

second October 2008 termination, all basic facts that were undisputed in the bench trial at

issue on this appeal. Sviridov's second appeal involved defendants' demurrer and motion

for summary judgment on Sviridov's August 2009 third amended complaint asserting

claims against City and Department for, inter alia, wrongful termination stemming from


2      On our own motion, we take judicial notice of our prior unpublished appellate
opinions and appellate records in these matters. (Evid. Code, §§ 452, subd. (d), 459; Cal.
Rules of Court, rule 8.1115(b)(1); Fink v. Shemtov (2010) 180 Cal. App. 4th 1160, 1171-
1173.)
                                               3
his second termination. We affirmed the summary judgment but reversed the trial court's

order sustaining defendants' demurrer to Sviridov's ninth breach of contract cause of

action and remanded the matter with directions that the court grant Sviridov leave to

amend his complaint to state a cause of action under the POBRA and/or to seek

appropriate mandamus relief. (Sviridov II, supra, D056801.)

       Following remand, Sviridov filed a fourth amended complaint seeking relief under

the POBRA without pursuing a writ of mandate.3 He alleged defendants violated the

POBRA in part because "Sviridov was not provided with the opportunity to present his

side at a hearing 'conducted by a neutral factfinder' and 'open to the public' and failed to

provide due process as required by the Constitution and POBRA." Sviridov alleged:

"Sviridov is not asking this Court to order [Department] or . . . [the Commission] to

perform a mandatory duty . . . . [¶] Sviridov is asking the Court to find POBRA was

violated, find Sviridov's termination was unlawful, find the time in which the Department

had to do the things required by POBRA has passed, find Sviridov's termination null and

void, and order the relief requested in this complaint." Among other relief, Sviridov


3      Sviridov alleged that his success on his POBRA allegations eliminated the need to
seek mandamus to compel the Commission to hear his appeal "because if the court finds
Sviridov was not lawfully terminated and the time to lawfully terminate him has long ago
elapsed, that is the end of the matter, and there is nothing to appeal." Sviridov
"reserve[d] the right to file a mandamus action" which he alleged was at the time
"premature and unnecessary." On the first day of trial, Sviridov's counsel stated: "[W]e
have reviewed the Court of Appeal's decision, and we have decided that we want to
pursue only [Sviridov's] rights under POBRA, and we are not seeking relief under the
alternative, the administrative mandamus that the court referred to in—in its opinion,
which as I cite in the case law in the proposed decision, is a right that Mr. Sviridov has
the right to choose which or either or both that he chooses to pursue."

                                              4
sought findings that his termination was without cause, unjustified and unwarranted and

that defendants violated due process and the POBRA. He sought orders, among others,

that he be restored to his former position with back pay and benefits, that defendants pay

actual damages and attorney fees, and that they pay a $25,000 fine for each POBRA

violation.

       After some procedural maneuverings, the matter proceeded to trial, and the court

granted Sviridov's motion to bifurcate issues, ruling "[t]he initial phase of trial will

address whether the October[] 2008 separation from employment constitutes a

termination or resignation for purposes of applying the POBRA provisions. The second

phase will address all remaining issues (if any). . . . Plaintiff sufficiently demonstrates

that bifurcation will promote economy and efficiency because the initial termination or

resignation determination is a threshold issue on which the alleged POBRA violation is

premised." The parties' joint pretrial conference report stated that Sviridov interpreted

the first phase as covering the question of "[w]hether on or about October 17, 2008,

[Sviridov] was fired by [defendants] . . . or whether he resigned . . . ." Trial was set for

March 2013.

       On the day set for trial, defendants moved for judgment on the pleadings. They

argued the fourth amended complaint failed to state facts sufficient to state a cause of

action under the POBRA because Sviridov did not file a timely appeal with the office of

the chief of police as required by a memorandum of understanding (MOU) between

Department and the Police Officers' Association (POA), he did not obtain approval from



                                               5
the POA board as an alternative to that requirement, and he did not allege the MOU's

remedies were inadequate.

       At trial, in addition to his own testimony, Sviridov presented the testimony of

former Assistant Chief of Police Boyd Long, and Sviridov's attorneys in the proceedings,

Robert Geile and Milton Silverman. Defendants presented additional testimony from

Assistant Chief Long.

       On the third day of trial, after Sviridov had testified, defendants moved for

judgment under Code of Civil Procedure section 631.8. They argued Sviridov's POBRA

claim was barred by laches and his trial testimony showed he remained "unavailable"

within the meaning of the POBRA, warranting judgment in their favor.

       In May 2013, the trial court issued a detailed and lengthy proposed statement of

decision, which included its rulings as to defendants' motions for judgment and judgment

on the pleadings. It found Sviridov's conduct was not in fact treated by Department as a

resignation by job abandonment, but that "[t]he evidence before the Court demonstrates

that the Department considered [Sviridov] to have been terminated and attached to that

termination the stigma associated with a punitive termination." The court relied on

personnel records characterizing the end of Sviridov's employment as a "termination" or

"discharge," together with exhibits—a supervisor's employee separation reporting form

and a "No Hire" letter referring to Sviridov's departure as a termination—to rule that

Sviridov was terminated.

       The court further found that Department had not afforded Sviridov his POBRA

rights; that "Department in its initial communications to [Sviridov] partially, but not

                                             6
completely, complied with its POBRA duties to effectuate a termination of employment

through the AWOL regulation. It found Department had "investigated" within the

meaning of the POBRA in that Assistant Chief Long had conducted inquiries into

whether Sviridov was complying with Department's orders to report to work and

discovered that Sviridov was not. It found Department met its burden to give Sviridov

notice that Department was considering imposing some discipline by three October 2008

letters from Department's Director of Administrative Services Patrick Drummy (trial

exhibits N, Q and R) stating that Sviridov's repeated failures to return to work would

cause Department to process his resignation and terminate his employment. The court

found that after that point, however, Department did not afford Sviridov all of the

procedural notifications, information, review and hearings required by Department

procedures so as to accomplish a disciplinary action, but instead "proceeded as quickly as

possible to cause [his] removal in the face of several requests that . . . he be provided with

a hearing before he was terminated from employment." The court determined it was

Department's responsibility to afford Sviridov his POBRA rights before accomplishing

his termination, and "[Sviridov's] demands for hearings before the trial Court and the . . .

Commission in connection with the Department's proposed termination of [Sviridov]

were sufficient to trigger the City's obligations under POBRA."

       The court ordered Sviridov reinstated forthwith under the October 2008 terms set

out by the Commission, and that he be provided his pay and benefits to the date of the

order. The court further found that "the actions of the Department did not constitute

malicious conduct." It denied Department's motions for judgment on the pleadings and

                                              7
for judgment "[f]or the reasons set forth above." The court found "none of the

Defendants' Affirmative Defenses have merit so as to bar Plaintiff's action asserting

POBRA rights, reinstatement and orders made herein." It declined Sviridov's requests for

relief "beyond that stated above."

       Defendants objected to the proposed statement of decision and asked the court to

make numerous additional findings of fact and conclusions of law. The court overruled

the objections and adopted its statement of decision as drafted.4 It later entered judgment

incorporating its findings and ordered Sviridov be "reinstated forthwith as a Police

Office[r] II in the San Diego Police Department, effective October 20, 2008"; Sviridov

"shall be paid his back pay and benefits with interest accrued thereon, if any, as the court

shall determine"; and Sviridov be awarded $870 in costs as the prevailing party.

       Defendants appeal from the judgment. Sviridov cross-appeals.




4       In their opening brief, defendants do not address the effect, if any, of their
objections on our appellate review. " ' "The court's statement of decision is sufficient if it
fairly discloses the court's determination as to the ultimate facts and material issues in the
case." ' " (Pannu v. Land Rover North America, Inc. (2011) 191 Cal. App. 4th 1298, 1314,
fn. 12.) The trial court is not required to make an express finding of fact on every factual
matter controverted at trial, where the statement of decision sufficiently disposes of all
the basic issues in the case. (In re Marriage of Burkle (2006) 139 Cal. App. 4th 712, 736-
737, fn. 15.) Though defendants objected to both the legal and factual bases of the trial
court's decision, they have not given us any basis to conclude the statement of decision
did not sufficiently address the ultimate facts and material issues. Accordingly, we imply
findings to support the judgment where appropriate. (Heaps v. Heaps (2004) 124
Cal. App. 4th 286, 292, quoting In re Marriage of Arceneaux (1990) 51 Cal. 3d 1130,
1133.)
                                              8
                                       DISCUSSION

                                   I. Standard of Review

       " ' "In general, in reviewing a judgment based upon a statement of decision

following a bench trial, 'any conflict in the evidence or reasonable inferences to be drawn

from the facts will be resolved in support of the determination of the trial court decision.

[Citations.]' [Citation.] In a substantial evidence challenge to a judgment, the appellate

court will 'consider all of the evidence in the light most favorable to the prevailing party,

giving it the benefit of every reasonable inference, and resolving conflicts in support of

the [findings]. [Citations.]' [Citation.] We may not reweigh the evidence and are bound

by the trial court's credibility determinations. [Citations.] Moreover, findings of fact are

liberally construed to support the judgment." ' " (Axis Surplus Ins. Co. v. Reinoso (2012)

208 Cal. App. 4th 181, 189.) "However, when the [trial court's findings of] decisive facts

are undisputed, the reviewing court is confronted with a question of law and is not bound

by the findings of the trial court. [Citation.] In other words, the appellate court is not

bound by a trial court's interpretation of the law based on undisputed facts, but rather is

free to draw its own conclusion of law." (San Diego Metropolitan Transit Development

Bd. v. Handlery Hotel, Inc. (1999) 73 Cal. App. 4th 517, 528.)

       Our review is the same for defendants' motion for judgment under Code of Civil

Procedure section 631.8: "Under [Code of Civil Procedure] section 631.8, in a bench

trial, a party may move for judgment after the other party has completed his or her

presentation of evidence. [Citation.] In considering such a motion, the court 'shall weigh

the evidence and may render a judgment in favor of the moving party . . . .' [Citation.]

                                              9
'In weighing the evidence, the court may exercise the prerogatives of a fact trier by

refusing to believe witnesses and by drawing conclusions at odds with expert opinion.'

[Citation.] [¶] On appeal '[w]e resolve all evidentiary conflicts in favor of the prevailing

parties, and indulge all reasonable inferences possible to uphold the trial court's findings.

[Citation.] . . . This court is without power to substitute its deductions for those of the

trial court when the trial court could reasonably deduce two or more inferences from the

facts.' " (Eriksson v. Nunnink (2015) 233 Cal. App. 4th 708, 731, italics omitted; see Fink

v. Shemtov, supra, 210 Cal.App.4th at p. 608.) " '[T]he power of the reviewing court

begins and ends with the determination as to whether, on the whole record, there is

substantial evidence, contradicted or uncontradicted, that will support the trial court's

determination.' " (Eriksson, at p. 732, quoting San Diego Metropolitan Transit

Development Broker-Dealer v. Handlery Hotel, Inc., supra, 73 Cal.App.4th at p. 528.)

       Where the claim on appeal involves only issues of law pertaining to application of

the Act, our review is de novo. (Moore v. City of Los Angeles (2007) 156 Cal. App. 4th
373, 380.) If the questions turn on an interpretation of the Act, our review is likewise de

novo. (See Paterson v. City of Los Angeles (2009) 174 Cal. App. 4th 1393, 1400; Shafer

v. County of Los Angeles Sheriff's Dept. (2003) 106 Cal. App. 4th 1388, 1396.) " 'In

determining the scope of coverage under the . . . Act, we independently determine the

proper interpretation of the statute and are not bound by the lower court's interpretation.' "

(James v. City of Coronado (2003) 106 Cal. App. 4th 905, 909; see also Burden v.

Snowden (1992) 2 Cal. 4th 556, 562.)



                                             10
     II. Sviridov was Limited to Pleading and Proving Relief under Section 3309.5

       Our disposition in Sviridov II directed the court to grant Sviridov leave to amend

to state a cause of action for relief under the POBRA or to seek a writ of mandate. Our

disposition is law of the case and binding upon the parties and the trial court. (Lucky

United Properties Investment, Inc. v. Lee (2013) 213 Cal. App. 4th 635, 651.) After

Sviridov elected to forego a writ of mandate, his sole course of action following remand

was to attempt to plead and prove a POBRA violation so as to justify relief under section

3309.5, nothing more. (Accord, Benefield v. Department of Corrections & Rehabilitation

(2009) 171 Cal. App. 4th 469, 477 [writ petition premised solely on POBRA violations

does not permit relief for non-POBRA due process violations].) To the extent Sviridov

sought to plead and prove general, non-POBRA, due process violations, the trial court

properly denied such relief.

  III. Department's October 2008 Termination Decision was Timely and Met POBRA's

                                   Notice Requirements

       In his combined respondent's and cross-appellant's brief, Sviridov advances

cursory challenges to Department's termination decision; he maintains the trial court

erred by finding Department's October 2008 letters satisfied POBRA notice requirements

and that the court should have found Department did not meet the POBRA one-year

limitations period. Other than arguing it would have been "impossible" for Department

to meet the one-year limitations period, Sviridov does not explain his contention. As for

Department's purported failure to meet requirements for a notice of adverse action,

Sviridov provides no authority for his assertion other than the San Diego Municipal

                                            11
Code. As we will explain, Sviridov's challenges are without merit; the court did not err

and its findings are supported by substantial evidence.

       The POBRA, specifically section 3304, subdivision (d), creates a statute of

limitations for punitive actions. Under that section as it provided in 2008, " 'no punitive

action, nor denial of promotion on grounds other than merit, shall be undertaken for any

act, omission, or other allegation of misconduct if the investigation of the allegation is not

completed within one year of the public agency's discovery by a person authorized to

initiate an investigation of the allegation of an act, omission, or other misconduct. . . . In

the event that the public agency determines that discipline may be taken, it shall complete

its investigation and notify the public safety officer of its proposed disciplinary action

within that year.' " (Moore v. City of Los Angeles, supra, 156 Cal.App.4th at p. 381; see

also Mays v. City of Los Angeles (2008) 43 Cal. 4th 313, 320.)

       " '[U]nder the plain language of section 3304[, subdivision] (d),' if an employer

desires to discipline a public safety officer, 'it must complete the investigation into the

misconduct within one year of the discovery of the misconduct by a person authorized to

start an investigation into the conduct.' [Citation.] If the employer determines that

discipline may be taken, 'then it must give the officer notice of the "proposed disciplinary

action" during that same one-year time frame.' [Citation.] When the employer decides to

impose discipline, 'then it must notify the public safety officer in writing of its decision to

impose discipline [citation].' " (Moore v. City of Los Angeles, supra, 156 Cal.App.4th at

p. 381.) "If, after investigation and any predisciplinary response or procedure, the public

agency decides to impose discipline, the public agency shall notify the public safety

                                              12
officer in writing of its decision to impose discipline, including the date that the

discipline will be imposed, within 30 days of its decision, except if the public safety

officer is unavailable for discipline." (§ 3304, subd. (f).)

       Sviridov does not challenge the court's finding that Assistant Chief Long was a

"person authorized to initiate an investigation" into the conduct within the meaning of

section 3304, subdivision (d). At trial, Assistant Chief Long testified that in October

2008, Department sent or hand-delivered to Sviridov at least three certified letters

ordering him to return to his position at Department or be subject to disciplinary action,

but that Sviridov did not respond to the letters by either calling Department or reporting

to work. Assistant Chief Long testified: "[Sviridov] was directed to make that call [to

return to work]. And I don't remember exactly who, but I followed up to see if he had

actually made the phone call or had arranged to come in to work, and that's one of the

things I was tracking along to see if he did come back to work." Assistant Chief Long

testified that on October 20, 2008, Department sent another letter to Sviridov reminding

him that he had previously been ordered back to work and notified that his failure to do

so would result in his termination, and that he was terminated effective October 18, 2008.

       The trial court found Assistant Chief Long had discovered Sviridov was failing to

report to work after being ordered to do so, Long simultaneously "investigated" those

acts, and Department gave notice of its action—its intent to process Sviridov's resignation

and terminate his employment—in the October 2008 letters, all of which occurred within

a very short time frame. Though Sviridov does not squarely challenge the specificity of

those letters, the version of the POBRA in effect at the time Sviridov received those

                                              13
letters did not require that a notice of proposed discipline identify the level of discipline.

(Benefield v. Department of Corrections & Rehabilitation, supra, 171 Cal.App.4th at p.

477, fn. 12, citing Mays v. City of Los Angeles, supra, 43 Cal.4th at pp. 320-324.)5

Sviridov also suggests that Department was required to send a "notice of adverse action"

containing information about "what he has been accused of having done, the results of the

investigation, the proposed discipline, and the time and place for a pre-termination Skelly

hearing." (Skelly v. State Personnel Bd. (1975) 15 Cal. 3d 194 (Skelly).) The assertion is

meritless, as " 'section 3304[, subdivision ](d) does not suggest any invocation of th[e]

formal civil service process' " but rather "lies outside the state civil service system."

(Earl v. State Personnel Board (2014) 231 Cal. App. 4th 459, 467, see also Sulier v. State

Personnel Bd. (2004) 125 Cal. App. 4th 21, 28-29.) " '[A]ll section 3304[, subdivision ](d)

requires is that the agency "notify the public safety officer of its proposed disciplinary

action within that year." ' " (Earl v. State Personnel Board, at p. 468.)

       Substantial evidence supports the court's finding that Department completed its

investigation and sufficiently notified Sviridov of its proposed discipline within the




5       Subdivision (d) of section 3304 was amended effective January 1, 2010, to
legislatively overrule the holding of Mays v. City of Los Angeles, supra, 43 Cal.4th at p.
322, that subdivision (d) did not require " 'notification of the specific discipline
contemplated by the public agency.' " (See Neves v. California Dept. of Corrections &
Rehabilitation (2012) 203 Cal. App. 4th 61, 68, fn. 3.) The amendment does not apply to
the letters given to Sviridov in October 2008, but even if it did, they would have
complied with the amended version of the statute because they notified Sviridov that
Department would process his resignation if he did not return to work and finally that his
employment would be terminated immediately if he did not do so.
                                              14
POBRA one-year limitations period from the time it discovered Sviridov had disobeyed

Department's orders to return to work.

IV. The POBRA Requires Only that Department Provide Sviridov an Opportunity for an

 Appeal; The Court's Finding that Department Did Not Comply with that Requirement is

                               Unsupported by Any Evidence

       The "POBRA was enacted to 'maintain stable employer-employee relations and

thereby assure effective law enforcement.' " (Los Angeles Police Protective League v.

City of Los Angeles (2014) 232 Cal. App. 4th 136, 141.) It " 'sets forth a number of basic

rights and protections which must be accorded individual public safety officers by the

public agencies which employ them.' [Citation.] Included is the right to administratively

appeal an adverse employment decision, 'to give a peace officer "an opportunity . . . 'to

convince the employing agency to reverse its decision' " to take punitive action.' "

[Citations.] The Legislature declared that 'effective law enforcement depends upon the

maintenance of stable . . . relations, between public safety employees and their

employers,' and that basic protections for officers were necessary to preserve that

stability." (Riverside County Sheriff's Dept. v. Stiglitz (2014) 60 Cal. 4th 624, 639, italics

added; see also Lanigan v. City of Los Angeles (2011) 199 Cal. App. 4th 1020, 1029-

1030.) Thus, section 3309.5 makes it "unlawful for any public safety department to deny

or refuse to any public safety officer the rights and protections guaranteed to him or her

by this chapter." (§ 3309.5, subd. (a), italics added.)

       "One of the protections of the act is the speedy adjudication of punitive actions

against public safety officers. [Citation.] Under section 3304, subdivision (b), no

                                             15
punitive action or denial of promotion except on merit may be taken against a public

safety official who has successfully completed probation 'without providing the public

safety officer with an opportunity for an administrative appeal.' " (Moore v. City of Los

Angeles, supra, 156 Cal.App.4th at p. 381.) "The limited purpose of an administrative

appeal under section 3304 is to give the peace officer subjected to punitive action an

opportunity 'to establish a formal record of the circumstance surrounding his termination'

[citation] and 'to attempt to convince the employing agency to reverse its decision, either

by demonstrating the falsity of charges which led to punitive action, or through proof of

mitigating circumstances.' " (Binkley v. City of Long Beach (1993) 16 Cal. App. 4th 1795,

1806.)

         Importantly, "[s]ection 3304, subdivision (b) ' "does not provide for an automatic

administrative appeal, but merely requires that an opportunity for such an appeal be

provided . . . . [T]he procedural details for implementing the provisions for an

administrative appeal are to be formulated by the local agency." ' " (James v. City of

Coronado, supra, 106 Cal.App.4th at pp. 909-910; see also Mays v. City of Los Angeles,

supra, 43 Cal.4th at p. 322.) Indeed, section 3304.5 is mandatory on that point: "An

administrative appeal instituted by a public safety officer under this chapter shall be

conducted in conformance with rules and procedures adopted by the local public agency."

(§ 3304.5, italics added; see also § 3310.6)



6      Section 3310 provides: "Any public agency which has adopted, through action of
its governing body or its official designee, any procedure which at a minimum provides
to peace officers the same rights or protections as provided pursuant to this chapter shall
                                               16
       The trial court received the governing MOU between Department and the POA

into evidence at trial. Article 41 of the MOU describes an officer's POBRA rights. In

part, the MOU states: "Officers may, with the approval of the POA Board of Directors,

bring an action in Superior Court without exhausting the administrative remedies

described in this Article, in those instances where it is alleged that a specific violation of

the [POBRA] has occurred and it is alleged that the remedies contained in this Article are

inadequate."

       Under the MOU, "hearings regarding punitive actions shall be conducted as

follows: [¶] . . . [¶] Each officer requesting to appeal a matter shall have ten (10)

working days to file an appeal with the office of the Chief of Police. [¶] . . . [¶] . . .

The officer shall have the right to present evidence, cross-examine witnesses and require

the attendance of any witnesses who are city employees. [¶] . . . At the conclusion of

the hearing the hearing officer shall render a written decision which shall state the facts

found to be true and the decision of the hearing officer based upon those facts."

A. There is No Evidence that Department Denied Sviridov an Opportunity for an MOU

Appeal Hearing

       As to Department's purported POBRA violations, the court made the following

factual and legal findings: "Department failed to afford [Sviridov] all of the procedural


not be subject to this chapter with regard to such a procedure." (See Browning v. Block
(1985) 175 Cal. App. 3d 423, 429 [under section 3310, "any public agency which adopts
any procedure which, at a minimum, provides peace officers with the same rights or
protections provided by the Peace Officers Bill of Rights . . . is not subject to the
provisions of the act with respect to such procedure"].)

                                              17
notifications, information, review and hearings that the Department procedures required

in order to accomplish a disciplinary action including termination. It simply failed to

follow its own rules and procedures in order to quickly accomplish what turned out to be

a disciplinary termination. The Department proceeded as quickly as possible to cause

[Sviridov's] removal in the face of several requests that . . . he be provided with a hearing

before he was terminated from employment."

       The court further found "it was the fundamental responsibility of Defendant to

afford [Sviridov] his POBRA rights prior to accomplishing his termination" and

"[Sviridov's] demands for hearings before the trial Court and [the] Commission in

connection with the Department's proposed termination of [Sviridov] were sufficient to

trigger the City's obligations under POBRA."

       The trial court did not provide any further details on these findings, nor did it

specify the legal basis for its ruling that Sviridov's requests to entities other than

Department constituted a demand for POBRA rights and protections that Department

ignored. Having reviewed the record, we conclude the court's findings are without

factual support, and its conclusions without legal basis.

       First, there is no evidence in this record that Sviridov complied with the governing

MOU procedures by filing a request for an MOU appeal hearing in the office of the

police chief within 10 working days after his October 18, 2008 termination. Indeed, the

trial court expressly found no such request was made: that as the Department's October

2008 letters were being sent ordering Sviridov to return to work, Sviridov "continued

unsuccessfully to attempt to have the Court intercede. While no specific request for

                                               18
hearing for violation of POBRA rights was made, [Sviridov] was certainly requesting the

Court to halt the termination process and permit [him] to assert legal rights." (Italics

added.) Neither party challenges the finding that Sviridov did not file any such request,

timely or untimely, with the office of the police chief. Yet, the trial evidence showed

Sviridov was well aware of the requirement; Sviridov testified he had complied with the

MOU and filed an appeal with the police chief in connection with his November 2007

termination.

       Because Department was not faced with any request for an MOU appeal hearing

in connection with its October 2008 decision, there can be no finding that Department

denied or refused such a hearing. As we have pointed out, under the POBRA,

Department had no mandatory or automatic obligation to grant Sviridov an appeal

hearing. (James v. City of Coronado, supra, 106 Cal.App.4th at pp. 909-910; Crupi v.

City of Los Angeles (1990) 219 Cal. App. 3d 1111, 1120; Browning v. Block, supra, 175

Cal.App.3d at p. 429.) Rather, the MOU—which set out the rules and procedures

applicable to an administrative appeal of any punitive action—required Sviridov to

initiate an appeal. (Browning, at p. 429 [procedural details for implementing the

provisions for an administrative appeal are to be formulated by the local agency].) And

Sviridov has never advanced a claim that the MOU process was in some way inadequate

or did not meet POBRA requirements.7



7      For these same reasons, the trial court should have granted defendants' motion for
judgment on the pleadings on grounds Sviridov did not plead that he sought an MOU
appeal hearing within 10 working days, he did not plead that the POBRA remedies set
                                             19
       Sviridov does not recount the particular evidence establishing Department's

violation of its POBRA obligation to give Sviridov the opportunity for an MOU appeal.

His arguments on this point begin with Department's compliance with POBRA notice

requirements, which we have addressed (part III, ante) and upheld the trial court's

findings in Department's favor. Sviridov next argues: "The rules and procedures in the

Municipal Code, SDPD Manual, and the [MOU] are consistent with each other and

comply with the due process pre-termination and post-termination requirements for

employees who have vested property rights. They are also consistent with POBRA."8

Sviridov further states: "A permanent employee has a right to pre-termination due

process, commonly called a Skelly hearing." Finally, Sviridov argues: "In cases where

stigma is associated with the employee's departure, the employee is entitled to both pre-

termination and post-termination due process. The Fourteenth Amendment requires that


forth in the MOU were inadequate, and he did not plead he had obtained approval from
the POA board of directors to bypass those MOU appeal procedures and seek relief
directly from the superior court.

8       In a footnote at this point, Sviridov cites to Jackson v. City of Los Angeles (2003)
111 Cal. App. 4th 899 and asserts "[i]n the event of a conflict, POBRA takes precedence
over local rules and ordinances because it was enacted by the legislature to address
matters of statewide concern." Jackson involved a dispute over which statute of
limitations applied to disciplinary action against an officer taken by a charter city:
whether it was the POBRA one-year limitations period, or the limitations period in the
city's charter. (Id. at p. 904.) The Jackson court held that "[i]n matters of statewide
concern . . . , applicable general state laws govern charter cities regardless of their charter
provisions." (Id. at p. 906.) It pointed out the Act applied to all public safety officers in
the state of California, and given that the city police officers met that definition, the rights
and protections provided to peace officers in the Act constituted a matter of statewide
concern. (Ibid.) We fail to see how Jackson pertains to the question presented here, and
Sviridov does not explain how it compels a conclusion that defendants denied him
POBRA rights and protections.
                                              20
'[W]here a person's good name, reputation, honor, or integrity is at stake because of what

the government is doing to him, notice and an opportunity to be heard are essential.' "

       Sviridov's assertions as to Skelly due process rights and general Fourth

Amendment rights to a notice and opportunity for hearing under state civil service laws

are unavailing. First, civil service rules are entirely independent of POBRA. (See Earl v.

State Personnel Board, supra, 231 Cal.App.4th at p. 463 [peace officers "are subject to

an entirely separate statute," namely the POBRA]; Benefield v. Department of

Corrections & Rehabilitation, supra, 171 Cal.App.4th at p. 477, fn. 13 [POBRA

requirements and civil service rules are "distinct statutory requirements"].) And, by

abandoning a petition for a writ of mandamus, Sviridov forfeited his right or ability to

compel City and Department to comply with non-POBRA obligations to provide hearings

under Skelly or any other due process scheme. The specific question at trial was whether

Sviridov could establish a POBRA violation and obtain appropriate relief under POBRA,

not any other due process violation under civil service rules or any other scheme. In sum,

Sviridov arguments and assertions do not explain how the record establishes a violation

of section 3304's requirement that Department provide an opportunity for an

administrative appeal.

B. Sviridov's Other Actions Cannot Be Construed as a Demand for POBRA Relief that

Department Ignored

       The record otherwise provides no basis to uphold the trial court's factual and legal

findings as POBRA noncompliance. While Sviridov did take steps shortly before and

after his second termination in an effort to obtain some review of Department's action,

                                            21
none of those actions can be construed as a demand for a MOU appeal hearing of his

pending or completed termination. As we will explain, nothing in those actions

compelled Department to grant him an MOU appeal hearing or triggered any other

POBRA obligation.

       The trial evidence shows that on October 7, 2008, while Department was ordering

Sviridov to report to work, Sviridov filed an ex parte application for a temporary

restraining order (TRO) and order to show cause for a preliminary injunction. In his ex

parte request for a TRO, Sviridov asked the court to enjoin City and Department "from

demanding that [he] report for work as a police officer until such time as a court

adjudicates [Sviridov's] petition for writ of administrative mandamus and/or writ of

prohibition." (Some capitalization omitted.) Sviridov's petition for writ of administrative

mandamus and/or prohibition—filed on the same day as his ex parte TRO request—was

against the Commission, seeking "redress of violations of law committed by the . . . San

Diego City Civil Service Commission."9 (Italics added.) On October 21, 2008,

Sviridov's attorney again demanded a hearing before the Commission, not an MOU

appeal hearing.

       Sviridov did not—either before or after Department's October 2008 termination

decision—petition for a writ of mandate to direct Department to process any request for


9       Sviridov challenged the Commission's decision to reinstate his employment
without holding a hearing on the merits, and sought to have the Commission comply with
San Diego Municipal Code requirements to grant him a hearing concerning his November
2007 termination. In Sviridov I, this court addressed Sviridov's writ petition and upheld
the trial court's denial of that petition. (Sviridov I, supra, D055109; see also Sviridov II,
supra, D056801 [summarizing holding in Sviridov I].)
                                             22
an MOU appeal under the POBRA. (Compare, Riverside Sheriffs' Assn. v. County of

Riverside (2011) 193 Cal. App. 4th 20, 26 [after a county terminated plaintiff probation

corrections officer's employment then rescinded her termination without paying accrued

wages or benefits and refused her request for an MOU appeal hearing, plaintiff filed

petition for writ of mandate to compel the county to process her request for an MOU

appeal of her termination; Court of Appeal upheld trial court's grant of petition on

grounds she was entitled to an MOU appeal of county's disciplinary action in denying her

the wages and other benefits of employment]; Riverside Sheriffs' Assn. v. County of

Riverside (2009) 173 Cal. App. 4th 1410, 1416-1417 [appellate court held the trial court

erred by rejecting an investigator's claim for POBRA relief, as "[t]he county's rejection of

[her] request for an MOU appeal hearing constituted a violation of POBRA"].)

       Evidence that Sviridov sought relief in the superior court to stop Department from

proceeding with his termination, or sought relief by way of mandate for asserted

violations of the San Diego Municipal Code by the Commission, is irrelevant to

plaintiff's POBRA claim. The Commission was not governed by the POBRA: "It shall

be unlawful for any public safety department to deny or refuse to any public safety

officer the rights and protections guaranteed to him or her by this chapter." (§ 3309.5,

subd. (a), emphasis added; see also id., subd. (e) ["upon a finding by a superior court that

a public safety department, its employees, agents, or assigns, with respect to acts taken

within the scope of employment, maliciously violated any provision of this chapter with

the intent to injure the public safety officer, the public safety department shall . . . be

liable . . . ." (Italics added.) We perceive no legal basis to conclude that Sviridov's

                                               23
unrelated requests for relief triggered Department's obligation to grant him an MOU

hearing.

       In sum, the record is absent evidence that either City or Department refused any

other action taken by Sviridov that can be construed as a request for an MOU appeal

hearing under the provisions of the POBRA. Because the trial court's findings to the

contrary are unsupported by any factual or legal basis, we reverse the judgment.

                             V. Sviridov's Evidentiary Motions

A. Motion to Consider Additional Evidence under Code of Civil Procedure Section 909

       Sviridov moves this court to take additional evidence under Code of Civil

Procedure section 909 of various documents, specifically: (1) two August 2013 letters

from Sviridov to former San Diego Chief of Police William Landsdowne; (2) a certified

transcript of the oral argument in Sviridov II; (3) an article from the October 2014 edition

of San Diego Magazine; (4) articles from the January 16, 2013 and February 25, 2014

editions of the San Diego Union Tribune; (5) a City news release; and (6) a December 19,

2008 agenda of the San Diego City Employees' Retirement System Board of

Administration. Sviridov's sole basis for his request as to all documents except the

certified transcript is to rebut defendants' factual argument, made in their reply brief, that

Sviridov remains unavailable to resume [his] job "to this very day." As for the oral

argument transcript, Sviridov argues it "contains prior statements and representations

made to this Court by the City . . . regarding the subject matter and issues presented in the

instant appeal." Defendants object to the motion on grounds the material is not evidence,

each document is hearsay, and most came into being after Sviridov rested his case at trial.

                                              24
       " '[A]n appeal reviews the correctness of a judgment as of the time of its rendition,

upon a record of matters which were before the trial court for its consideration.'

[Citation.] This rule reflects an 'essential distinction between the trial and the appellate

court . . . that it is the province of the trial court to decide questions of fact and of the

appellate court to decide questions of law . . . .' [Citation.] The rule promotes the orderly

settling of factual questions and disputes in the trial court, provides a meaningful record

for review, and serves to avoid prolonged delays on appeal. 'Although appellate courts

are authorized to make findings of fact on appeal by Code of Civil Procedure section 909

and rule 23 of the California Rules of Court, the authority should be exercised sparingly.

[Citation.] Absent exceptional circumstances, no such findings should be made.' " (In re

Zeth S. (2003) 31 Cal. 4th 396, 405; see also In re Valerie W. (2008) 162 Cal. App. 4th 1,

9.)

       Sviridov's showing does not present exceptional circumstances warranting our

consideration of his proffered documents as new evidence. He asks us to "revisit what

are essentially substantive evidence issues with new evidence and make new factual

determinations—a task that is better suited for the trial court than for an appellate court."

(In re Valerie W., supra, 162 Cal.App.4th at p. 9.) Merely seeking to rebut defendants'

factual argument in a reply brief does not constitute exceptional circumstances. (Accord,

Vons Companies, Inc. v. Seabest Foods, Inc. (1996) 14 Cal. 4th 434, 444, fn. 3 [request

for a factual determination under Code of Civil Procedure section 909 to add documents

not before the trial court in order to rebut factual claims concerning content of franchise

agreements did not constitute exceptional circumstances]; compare Reserve Insurance

                                               25
Co. v. Pisciotta (1982) 30 Cal. 3d 800, 813 [courts consider postjudgment events such as

legislative changes, events that render an issue to become moot, or undisputed facts that

do not usurp the fact-finding function of the trial court and avoid repetitive litigation of

fully briefed issues].) As to the certified transcript, Sviridov's mere assertion that it

contains City's statements as to the "subject matter and issues" of this appeal is too broad

and vague to demonstrate exceptional circumstances. Under the circumstances, we deny

Sviridov's motion.

B. Request for Judicial Notice

       Sviridov has also requested that we take judicial notice of City and Department's

respondents' brief in Sviridov II. While this brief is a judicially noticeable court record

(Evid. Code, § 452, subd. (d) [judicial notice may be taken of records of any court of this

state]), the truth of the statements therein are not subject to judicial notice. (Unruh-

Haxton v. Regents of University of California (2008) 162 Cal. App. 4th 343, 364-365;

accord, StorMedia Inc. v. Superior Court (1999) 20 Cal. 4th 449, 457, fn. 9 ["When

judicial notice is taken of a document . . . the truthfulness and proper interpretation of the

document are disputable"]; C.R. v. Tenet Healthcare Corp. (2009) 169 Cal. App. 4th 1094,

1103-1104.) Additionally, Sviridov's claim that the brief "contains prior statements and

representations made to this Court by [City] regarding the subject matter and issues

presented in the instant appeal" does not adequately demonstrate the pleading's relevance

to the issues presented in this appeal. We therefore deny Sviridov's request to take

judicial notice of Exhibit MMM.



                                              26
                               VI. Sviridov's Cross-Appeal

       In the absence of evidence of any POBRA violation, there was no basis for the

trial court to find either Department or City acted with malice in connection with any

such violation. Given our conclusion, we need not address Sviridov's arguments as to

damages. (Los Angeles Police Protective League v. City of Los Angeles, supra, 232

Cal.App.4th at p. 148, fn. 5 ["Because we hold respondents have not violated any

provision of POBRA, we do not reach appellants' claim for damages under section

3309.5, subdivision (e)."].) Accordingly, we reject Sviridov's claims in his cross-appeal.

                                       DISPOSITION

       The judgment is reversed and the matter remanded with directions that the

superior court enter judgment in favor of the City of San Diego and San Diego Police

Department on Alexei E. Sviridov's fourth amended complaint. City and Department

shall recover their costs on appeal.




                                                                           O'ROURKE, J.

WE CONCUR:


McCONNELL, P. J.


HALLER, J.




                                            27